Case 0:20-cv-60416-AMC Document 97-19 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 19
Case 0:20-cv-60416-AMC Document 97-19 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  What is spear phishing? Keep you and your data safe

 Capture URL:                     https://www.microsoft.com/en-us/microsoft-365/business-insights-ideas/resources/
                                  what-is-spear-phishing-how-to-keep-yourself-and-your-data-above-water

 Captured site IP:                23.62.18.71

 Page loaded at (UTC):            Wed, 07 Jul 2021 18:48:27 GMT

 Capture timestamp (UTC):         Wed, 07 Jul 2021 18:48:52 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            54.175.14.236

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      53485cdf-be5c-4665-9d84-26ceeeda5ed6

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            1gHaCs82aRnVH3wde7JrUk
            Case 0:20-cv-60416-AMC Document 97-19 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: What is spear phishing? Keep you and your data safe
Capture URL: https://www.microsoft.com/en-us/microsoft-365/business-insights-ideas/resources/what-is-spear-phishing-how-to-keep-yourself-and-your-data-above-water
Capture timestamp (UTC): Wed, 07 Jul 2021 18:48:52 GMT                                                                                                   Page 1 of 2
            Case 0:20-cv-60416-AMC Document 97-19 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: What is spear phishing? Keep you and your data safe
Capture URL: https://www.microsoft.com/en-us/microsoft-365/business-insights-ideas/resources/what-is-spear-phishing-how-to-keep-yourself-and-your-data-above-water
Capture timestamp (UTC): Wed, 07 Jul 2021 18:48:52 GMT                                                                                                   Page 2 of 2
